                         Case 4:18-cv-01044-HSG Document 196 Filed 06/02/19 Page 1 of 4



                 1 Ann McFarland Draper (Bar No. 065669)
                   courts@draperlaw.net
                 2 Draper Law Offices
                   75 Broadway, Suite 202
                 3 San Francisco, California 94111
                   Telephone: (415) 989-5620
                 4
                   QUINN EMANUEL URQUHART & SULLIVAN, LLP
                 5 Kevin P.B. Johnson (Bar No. 177129)
                   kevinjohnson@quinnemanuel.com
                 6 Andrea Pallios Roberts (Bar No. 228128)
                   andreaproberts@quinnemanuel.com
                 7 555 Twin Dolphin Drive, 5th Floor
                   Redwood Shores, California 94065-2139
                 8 Telephone:    (650) 801-5000
                   Facsimile:    (650) 801-5100
                 9
                   Ed DeFranco (Bar No. 165596)
                10 eddefranco@quinnemanuel.com
                   51 Madison Avenue, 22nd Floor
                11 New York, NY 10010
                   Telephone:    (212) 849-7000
                12 Facsimile:    (212) 849-7100

                13 John E. Nathan (Pro Hac Vice)
                   jnathan155@yahoo.com
                14 John E. Nathan LLC
                   1175 Park Avenue
                15 New York, NY 10128
                   Telephone:     (917) 960-1667
                16
                   Attorneys for Defendants and Counterclaimants
                17
                                              UNITED STATES DISTRICT COURT
                18
                               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
                19

                20
                   TECHSHOP, INC., a California corporation,      CASE NO. 4:18-CV-01044-HSG (JCS)
                21 DORIS A. KLEIN, in her capacity as Chapter
                   7 trustee for TECHSHOP, INC.,                  DEFENDANTS’ AND
                22                                                COUNTERCLAIMANTS’ BRIEF RE
                                  Plaintiff,                      EVIDENTIARY DISPUTES FOR JUNE 3,
                23                                                2019
                           vs.
                24
                   DAN RASURE, et al.,                            Trial: June 3, 2019, 8:30 a.m
                25
                                  Defendants.
                26

                27 AND RELATED COUNTERCLAIMS

                28

                                                                               Case No. 4:18-CV-01044-HSG (JCS)
08876-00001/10851884.1        DEFENDANTS’ & COUNTERCLAIMANTS’ BRIEF RE EVIDENTIARY DISPUTES FOR JUNE 3, 2019
                           Case 4:18-cv-01044-HSG Document 196 Filed 06/02/19 Page 2 of 4



                  1             Defendants and Counterclaimants submit below their positions regarding demonstrative

                  2 and exhibit disputes that the parties could not resolve.

                  3 I.          DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S DEMONSTRATIVES AND
                                EXHIBITS.
                  4

                  5             Plaintiff disclosed noticed five demonstratives and 108 exhibits. Defendants have only one

                  6 objection to one demonstrative and five exhibits, specifically Plaintiff’s demonstrative page 5,

                  7 TX327-329, and TX360-361. Defendants’ sole objection is that this proposed demonstrative and

                  8 exhibits relate to Defendants’ use of a logo. The service mark registrations in issue (TX 351 and

                  9 TX 352) only cover the word TECHSHOP. The registrations themselves specifically state “the

                10 mark consists of standard characters without claim to any particular font, style, size, or color.”

                11              Plaintiff never pursued a claim against Defendants, either in its original Complaint (Dkt. 1)

                12 or its First Amended Complaint (Dkt. 45) for improper use of a logo. Evidence regarding

                13 Defendants’ use of a logo is irrelevant to the pled claim of infringement of the TECHSHOP

                14 service marks. Interposing such a claim into the case is unduly prejudicial and unfair. And

                15 permitting Plaintiff to introduce such evidence creates a danger of misleading the jury and

                16 confusing the issues.

                17 II.          PLAINTIFF’S OBJECTIONS TO DEFENDANTS’ DEMONSTRATIVE AND
                                EXHIBITS.
                18
                                Plaintiff has presented objections to 18 number of slides in Defendants’ opening
                19
                         demonstratives and to 5 exhibits disclosed for Mr. Newton’s cross examination.
                20
                                A.     File History Materials for the TECHSHOP Trademark Application (TX578,
                21                     TX 579, TX 1177, TX1178, TX1179)
                22              These exhibits are official records of the United States Patent & Trademark Office and

                23 include a sworn declaration from Plaintiff’s founder and first witness, James Newton. Relying on

                24 that declaration, Mr. Newton’s attorney filed a formal response in the United States Patent &

                25 Trademark Office stating that TechShop’s customers were “sophisticated.” This is relevant to

                26 degree of customer care, one of the Sleekcraft factors that the Ninth Circuit has identified as

                27 pertinent to the issue of likelihood of confusion and trademark infringement. The Office Actions

                28 are clearly relevant to the infringement charge in this case.

                                                                 -1-               Case No. 4:18-CV-01044-HSG (JCS)
08876-00001/10851884.1            DEFENDANTS’ & COUNTERCLAIMANTS’ BRIEF RE EVIDENTIARY DISPUTES FOR JUNE 3, 2019
                         Case 4:18-cv-01044-HSG Document 196 Filed 06/02/19 Page 3 of 4



                  1          B.     Plaintiff’s Objections to Defendants’ Opening Demonstratives
                  2          Initially, Plaintiff objects to any use of images of exhibits in Defendants’ opening

                  3 demonstratives. Use of exhibits in opening statements is routine. Moreover, Plaintiff did not

                  4 object to the vast majority of the exhibits included, and therefore they will be received in evidence

                  5 without objection. Specifically, Plaintiff never objected to TX501, TX527, TX530, TX597,

                  6 TX610, TX611, TX612, TX612, TX614, TX622, TX636, TX645, TX649, TX656, TX919, and

                  7 TX921.

                  8          The only specific objections ever voiced to exhibits reflected on opening demonstratives

                  9 were to TX505, TX578, and TX1178. TX505 is an official TechShop Brooklyn Facebook post,

                10 and is admissible as a party admission. As noted above, TX578 and TX1178 are the file history

                11 documents discussed above.

                12           Plaintiff also objected to a slide reflecting the expenses Mr. Rasure paid on TechShop’s

                13 behalf, claiming that it was argumentative and objecting to the inclusion of Mr. Rasure’s payment

                14 of TechShop’s back taxes in Texas. All of those expenses were specifically disclosed to the penny

                15 in Defendants’ fraud counterclaim, with the exception of the Texas taxes. Documents reflecting

                16 the Texas taxes (along with the other expenses) were produced and are admissible because

                17 Defendants gave notice they would be seeking “general, special and punitive damages against

                18 Cross-Defendants and each of them, in an amount according to proof but no less than the amounts
                19 listed in the above claims.” (Dkt. 42, Prayer for Relief ¶ 4.)

                20

                21

                22

                23

                24

                25

                26

                27

                28

                                                             -2-               Case No. 4:18-CV-01044-HSG (JCS)
08876-00001/10851884.1        DEFENDANTS’ & COUNTERCLAIMANTS’ BRIEF RE EVIDENTIARY DISPUTES FOR JUNE 3, 2019
                         Case 4:18-cv-01044-HSG Document 196 Filed 06/02/19 Page 4 of 4



                  1 DATED: June 2, 2019                      By        /s/ Andrea Pallios Roberts
                                                                Ann McFarland Draper (Bar No. 065669)
                  2                                             courts@draperlaw.net
                                                                Draper Law Offices
                  3                                             75 Broadway, Suite 202
                                                                San Francisco, California 94111
                  4                                             Telephone: (415) 989-5620
                  5
                                                                QUINN EMANUEL URQUHART &
                  6                                             SULLIVAN, LLP
                                                                Kevin P.B. Johnson (Bar No. 177129)
                  7                                             kevinjohnson@quinnemanuel.com
                                                                Andrea Pallios Roberts (Bar No. 228128)
                  8                                             andreaproberts@quinnemanuel.com
                                                                555 Twin Dolphin Drive, 5th Floor
                  9                                             Redwood Shores, California 94065-2139
                                                                Telephone:    (650) 801-5000
                10                                              Facsimile:    (650) 801-5100

                11                                              Ed DeFranco (Bar No. 165596)
                                                                eddefranco@quinnemanuel.com
                12                                              51 Madison Avenue, 22nd Floor
                                                                New York, NY 10010
                13                                              Telephone:   (212) 849-7000
                                                                Facsimile:   (212) 849-7100
                14
                                                                John E. Nathan (Pro Hac Vice)
                15                                              jnathan155@yahoo.com
                                                                John E. Nathan LLC
                16                                              1175 Park Avenue
                                                                New York, NY 10128
                17                                              Telephone:    (917) 960-1667

                18                                              Attorneys for Defendants and Counterclaimants

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28

                                                             -3-               Case No. 4:18-CV-01044-HSG (JCS)
08876-00001/10851884.1        DEFENDANTS’ & COUNTERCLAIMANTS’ BRIEF RE EVIDENTIARY DISPUTES FOR JUNE 3, 2019
